Title: To John Adams from William Lee, 17 March 1780
From: Lee, William
To: Adams, John


     
      Dr. Sir
      Bruxelles March 17. 1780
     
     I understand the our Enemies have now in contemplation, the offering of some terms to America, which go no farther than a Truce; probably, somewhat similar to the propositions made last year by Spain to Great Britain.
     Tho’ I am not inform’d of the terms of Peace with which you are charged, nor whether your powers are discretionary, I trust you will not think it an intrusion in me to offer my sentiments on such a proposition as a Truce for America, supposing it shou’d be made.
     A Truce with America, must of course accompany a Peace in Europe, in that case our Enemies, after recovering from their present exhausted state, having their hands clear of European troubles wou’d have their whole strength to employ against America; for I conceive, that with such a prospect before them, there wou’d not be the most distant probability of agreeing on a Peace before the expiration of the Truce.
     In America we must keep up a great Military and Naval establishment, to prevent our being taken by surprize, at nearly as great an expence, as we are now at in War, and besides risk the dreadful misfortunes which have almost universally attended standing Armies and a heavy load of debt on the State. I can’t suppose it possible that France and Spain wou’d consent to a Truce with America while the War is to continue between G. Britain and them; but if they shou’d, wou’d it be wise in America to accept of a Truce on such terms, and to let our Allies run the hazard of being destroyed, that we may become an easy prey afterwards?
     These are some of the evident objections to a truce in any shape, nor can I see one possible argument in its favor tho’ I know there are some Americans, tho’ well intention’d, but visionary genius’s, whose heads, run much on the Idea of a Truce; but I hope nothing will be attended to, unless they are fair, open and honorable propositions for a substantial and lasting Peace, in which blessed Work, I most heartily wish you speedy and full success.
     The Dutch are in a very disturbed State—as yet there does not seem to be a probability of their taking a decided and open part with us in the War. The influence and power of the Prince of Orange is unfortunately too great to permit them to adopt those measures which their Honor and interest direct, and which I beleive, a great majority of the People wish. The Prince is retain’d against us by the flattering prospect of Marrying his Daughter to the Prince of Wales; but in Europe where every thing is bo’t and sold, France and Spain may do great things, for the confident and director of the Prince, is as mercenary a wretch, as can be found in England or even in Scotland.
     We shall probably see Mr. Laurens here in his way to Holland, but if he does not pass thro’ this Town I shall be much obliged to you for giving me any interesting public Intelligence that he brings.
     Be pleased to present my respects to Mr. Dana and if I can be of any service here in promoting the great work you have in hand, or in rendering any services to our Country, I shall be always happy in receiving your commands, being with great esteam Dear Sir, Your most Obliged & Obedt. Hble Servt.
     
      W. Lee
     
    